DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Request for Continued Examination (RCE) dated 11/22/2021.
Claim 6 is amended by this Examiner’s Amendment.
Claims 6 and 8-9 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Jae Y. Park on 12/7/2021.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 10: replace "the remaining garbage" with "a remaining garbage"
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase NAND flash storage performance and reliability by performing internal operations within the NAND flash memory dependent upon a detected supply of power and a detected state of connection to a host computer.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2015/0169443 ("Lee") in view of the machine translation of Japanese pre-grant publication JP 2005-174233 ("Okumura") in view of Australian Patent No. 718,100 ("Barkat") and further in view of non-patent literature "Dynamic Garbage Collection Scheme Based on Past Update Times for NAND Flash-based Consumer Electronics" ("Lin").  The combination of Lee, Okumura, Barkat, and Lin teaches a NAND flash memory system that performs garbage collection operations.  
The combination of Lee, Okumura, Barkat, and Lin neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…the controller controls the flash storage device to perform an internal operation regardless of a power consumption in case that the flash storage device connects to a host computer and the switching part is switched to the blocked state of the interface for data communication, the internal operation is an operation of reclaiming remaining garbage after files are deleted, and the host .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135